[pic]

                              COURT OF APPEALS
                           TENTH DISTRICT OF TEXAS

                              October 17, 2013

                             No. 10-13-00346-CR

                             MILTON LEE GARDNER
                                     v.
                             THE STATE OF TEXAS


                       From the Mexia Municipal Court
                           Limestone County, Texas
                           Trial Court No. 112618

                                  JUDGMENT

      This appeal has been considered  by  the  Court.   Because  the  Court
finds that it does not have jurisdiction of the appeal, it is  the  judgment
of this Court that the appeal is dismissed.
      A copy of this judgment will be certified by the Clerk of  this  Court
and delivered to the trial court clerk for enforcement.
                                  SHARRI ROESSLER, CLERK

                                  By:________________________________
                                        Nell Hegefeld, Deputy Clerk